DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation to a “first pitch” and a “second pitch” are disclosed in the original specification.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 8312922) in view of Conrad (US 2692066).
 	Regarding claims 1, 10 and 18, Nelson discloses a system (and method) Fig. 1 for forming a seal between wellbore components, comprising: an annular seal 23 arranged between a first wellbore component 15 and a second wellbore component 10, the seal comprising a first leg 27 and a second leg 31, the first leg positioned proximate the first wellbore component and the second leg positioned proximate the second wellbore component, wherein upon activation of the seal, the first leg engages the first wellbore component and the second leg engages the second wellbore component; and an energizing ring 41 adapted to activate the seal, the energizing ring extending into an opening 35 of the seal to drive the first leg and the second leg radially outward relative to an axis of the seal, wherein the first wellbore component includes a groove profile 18, the groove profile having a plurality of grooves including respective first surfaces and second surfaces, the respective first surfaces arranged at respective first angles and the respective second surface arranged at respective second angles.  Nelson fails to explicitly disclose wherein the respective first and second angles being different to form respective asymmetrical grooves.  Conrad, a system for forming a seal between wellbore components Fig. 1, shows the use of groove 13 with angles wherein a respective first and second angle being different to form respective asymmetrical grooves capable of permitting relative motion of absent penetration between members.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grooves of Nelson with asymmetrical grooves as taught by Conrad in order to provide an improved seal force, as known as the contact force between the seal and the component. (Col. 2, Ln. 29-31 of Conrad) 	Regarding claims 2 and 12, the combination discloses wherein at least one of the respective first angles and second angles are acute Fig. 1 of Conrad.
 	Regarding claims 3 and 13, the combination discloses wherein the first angle (of 13) is greater than the second angle, the first angle capable of directing at least a portion of a force applied by the first leg 27 in a radial direction.
 	Regarding claims 4, 11 and 14, the combination discloses wherein the first leg 27 includes a second groove profile 33, the second groove profile having a plurality of bumps including respective first bump surfaces and second bump surfaces, the first bump surface arranged at a first bump angle and the second bump surface arranged at a second angle, but fails to explicitly disclose wherein the first bump angle or pitch and the second bump angle or pitch being different.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since it has been held that the configuration of the claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
 	Regarding claims 5 and 15, the combination discloses the invention as claimed above but fails to explicitly to disclose wherein the respective first bump surfaces are substantially arcuate and the second bump surfaces are substantially flat.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since it has been held that the configuration of the claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 	Regarding claim 6, the combination discloses wherein the grooves of the plurality of grooves 12, 14 are grouped into groove groups and bumps 33, 55 of the plurality of bumps are grouped into bump groups, the respective groove groups and bump groups being separated from adjacent groove groups and bump groups.
 	Regarding claim 7, the combination discloses wherein the first angle is less than the second angle of groove 13.
 	Regarding claim 8, the combination discloses wherein at least a portion of the respective first groove surfaces (13 of Conrad) are engaged when the seal 23 is subjected to a downhole force, the respective first groove surfaces is capable of translating at least a portion of the upstream force into a radial force.
 	Regarding claims 9 and 19, the combination discloses wherein a contact force between the seal 23 and the first wellbore component 15 increases when the downhole force acts on the seal.
 	Regarding claim 16, the combination discloses wherein the first groove surface 13 is engaged, by the first bump surface 33, the when the seal 23 is subjected to a downhole force.
 	Regarding claims 17 and 20, the combination discloses wherein the first groove surface 13 is engaged, by the first bump surface 33, and the second groove surface 14 is engaged, by the second bump surface, the when the seal  23 is subjected to an uphole force.
 	
Response to Arguments
Applicant's arguments filed 8/24/22 have been fully considered but they are not persuasive.  Applicant argues that the cited references fail to teach or suggest wherein the first wellbore component includes a groove profile, the groove profile having a plurality of grooves including respective first surfaces and second surfaces, the respective first surfaces arranged at respective first angles and the respective second surface arranged at respective second angles, the respective first and second angles being different to form respective asymmetrical grooves to permit relative motion of the first leg absent a penetrating engagement between the first leg and the first wellbore component.  This is not persuasive since the Nelson reference does not teach or disclose a penetrating engagement between the first leg and the wellbore component.  The Conrad reference teaches the use of asymmetrical grooves 13, 14 which permit relative motion absent a penetrating engagement also see from Fig. 2 to Fig. 1, the leg 15 does not penetrate the component 12. Applicant further argues that the claimed invention functionality are not illustrated in the cited portions of Nelson and Conrad, this is not persuasive since the Conrad reference clearly shows that grooves 13, 14 may then mesh, without penetration, to provide an improved sealing capability.
	Applicant further argues that one skilled in the art would not reasonably think to modify Nelson in view of Conrad.  This is not persuasive since the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In response to applicant’s argument that one skilled in the art would not reasonably think to modify Nelson in view of Conrad, the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F. 2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  In this case, Nelson discloses a system for forming a seal between wellbore components including an annual seal and an energizing ring adapted to activate the seal between profiled wellbore components.  Conrad teaches a system for tubular members having profiled components, where the profile includes asymmetrical grooves which provides an improved seal force.  It is this teaching that is being applied to Nelson.  Nelson already discloses all the other features required by the claims.  Moreover, Conrad does not teach the grooves 13, 14 to penetrate.
 	Applicant further argues that cited references do not illustrate sealing operations that profile enhanced sealing responsive to a downhole force.  This is not persuasive since apparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
 	



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675